Opinion by
Judge Lindsay:
If it be conceded that appellees would have had a.right to subject the land sold by Taylor to Duvall to the payment of this note, disregarding the lien of Taylor, in case the allegations of the petition were true. Inasmuch as Taylor denied every allegation in this petition by which he could possibly be affected, and no proof whatever was taken, the judgment is erroneous, as to Taylor and so far as his rights are affected thereby, said judgment is reversed. The case is remanded with instructions to appellees to amend their pleading and to compel Taylor to enforce his lien, and for such further proceedings as will enable him to subject the interest of Duvall in the land, bought from Taylor, appellant.